FIELD, Senior Circuit Judge,
dissenting:
In J. P. Stevens & Co., Inc. v. N.L.R.B., 638 F.2d 676 (4th Cir. 1980), the majority of a panel of this Court approved an order of the Board which had held certain language used by Stevens to be coercive even though we previously had found that such language constituted protected speech and was not violative of the Act. The sole basis for the Board’s finding in that case was Stevens’ long history of anti-union bias and litigation before the Board. In my judgment such action by the Board denied Stevens its rights under the First Amendment and Section 8(c) of the Act solely as punishment for its long history of union opposition, and I was prompted to observe, in dissent, that “such an attainder has no place in our national labor law.”
The order of the Board in the present case awarding to the union its organization and litigation expenses carries that “attainder” even further. The majority finds the predicate for the award of these punitive expenses against Stevens to be “the company’s history of litigation before the Board and in the courts, and its resolute resistance to unionization at any cost * * *.” At p. 776. Assuredly, none of the substantive issues raised by Stevens before the Board would justify such an award. With the possible exception of the leaflet episode, Steven’s defenses in this case were neither “patently frivolous” nor “clearly meritless on their face.” To the contrary, each and every issue had substantial merit and Stevens was entitled to have those issues heard *778by a reasonably fair tribunal. Stevens has now been told by the Board and by the majority of this panel not only that it has lost on the issues but that it must pay a heavy price for its failure to prevail. The net effect of it is that Stevens may litigate before the Board in the future only at the risk of shouldering the litigation and organization expenses as penalties in the event it loses.1 In my opinion, this action of the Board oversteps the constitutional limits of due process and, in effect, denies Stevens access to the courts. I would reverse.

. The majority concedes that the award of such expenses could “tend to deter meritorious litigation by an employer”. At p. 777. It is suggested, however, that the expansion of the “debatable-frivolous” doctrine of Heck’s is an extremely narrow one which will be applied to few employers other than Stevens. This, in my opinion, merely underscores the fact that Stevens is being denied its right to fair and equal treatment solely because of its anti-union history. It occurs to me that the cryptic assurance of the majority in footnote 7 that its language regarding Stevens’ past behavior should not be construed as a presumption of wrongdoing will offer little comfort or guidance to Stevens and its counsel.